Case 20-10343-LSS Doc 3662 Filed 05/12/21 Page1of2

TILED

To: Justice Laurie Silber Silverstein 2021 MAY 12 AM 9:47
From: 2

May 6, 2021

This letter comes now to explain my complaints against the Boy
Scouts Of America. In 1960 for an ongoing time.

| was mentally, physically and sexually abused by my Scout Master
at | was 12 years old and because of this
abuse I spen ny years in counseling and still today experience
bad nightmares. | spent all the years thereafter my abuse resenting
authority. Due to this | am asking the courts to hear and review my
complaint that is before the court against the BSA.

Thank you for your time and patience with this matter.
Hopefully, this will aid in stopping abuse of children in the future.

Thank You
|
|

 

 
    

SA Beuk tugtoy 0
229 YK tor

Cth t/ eer

Dinca ton, 1B

AT Sal

Case 20-10343-LSS Doc 3662 Filed 05/12/21 Page

 

 
